Citation Nr: 1638378	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-08 032	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for status post left distal radius fracture with open reduction and internal fixation (ORIF) and scars. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1999 to November 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded the claim on appeal for further evidentiary development in July 2013.


FINDING OF FACT

The left wrist disability is manifested by wrist motion limited to less than 15 degrees dorsiflexion, but not by ankylosis; and by stable, non-painful scars comprising an area of less than 39 square centimeters.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for status post left distal radius fracture with ORIF and scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5215 (2015); 38 C.F.R. § 4.118, DCs 7801-7805 (2008 & 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this case, VA provided adequate notice in a letter sent to the Veteran in February 2008. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA provided adequate examination as to the issue decided in this decision, as discussed in the sections above.  

Moreover, the AOJ substantially complied with the Board's July 2013 remand directives, which primarily directed that the Veteran be afforded a new VA examination of his service-connected left wrist disability.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Entitlement to a Higher Initial Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.

In evaluating the severity of a disability, it is essential to trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

A 10 percent rating has been assigned for the Veteran's left wrist disability since the date of grant of service connection.  

Normal range of motion of the wrist is to 70 degrees of dorsiflexion, 80 degrees of plantar flexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation. See 38 C.F.R. § 4.71a, Plate I.

Limitation of motion of the wrist is assigned a 10 percent rating for dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, DC 5215

Ankylosis of the wrist is rated under DC 5214 or DC 5125.  Although the Veteran contended in a November 2013 statement that he had favorable ankylosis of the left wrist in 20 to 30 degrees of dorsiflexion, ankylosis has not been found in any of his multiple VA examination reports.  The examination reports of record have noted that the Veteran has significant loss of range of motion and painful motion; however, ankylosis has not been present.  In an October 2013 VA examination report, the examiner specifically acknowledged that while the Veteran had significant loss of wrist flexion and extension, and stiffness, he did not have ankylosis.  

Ankylosis, by definition, is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987).  The term ankylosis is uncommon and the Veteran has not provided a specific description of his ankylosis, thereby indicating likelihood that ankylosis is not present.  Thus, the Board finds that the medical evidence specifically showing no ankylosis outweighs the Veteran's contentions.  Accordingly, the criteria for rating ankylosis of the wrist are not for application. 

Since the Veteran's first VA examination of the wrist, in February 2008, he has been shown to have limited and painful motion.  During the examination, dorsiflexion was from zero to 30 degrees, with pain from 30 to 70 degrees.  Palmar flexion was from zero to 50 degrees, with pain from 50 to 80 degrees.  The left wrist range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  

A January 2009 VA examination report recorded dorsiflexion from zero to 30 degrees, with pain beyond 30 degrees, and palmar flexion from zero to 45 degrees, with pain beyond 45 degrees.  Repetitive range of motion testing elicited increased pain; however, there was no weakness, fatigability, or additional limitation of function secondary to repetitive range of motion.

During VA examination of the wrist in February 2011, the examiner noted no tenderness to light palpation and no swelling.  Dorsiflexion was limited to 20 degrees, and palmar flexion was limited to 40 degrees.  Repetitive motion testing revealed no added objective loss of joint function due to weakness, fatigue, or incoordination.

During the most recent VA examination in October 2013, the Veteran's left wrist palmar flexion was limited to 30 degrees, and he was not able to do dorsiflexion (extension) motion (measured at zero degrees).  There was no objective evidence of painful motion at those ranges.  The Veteran reported having flare-ups of left wrist disability upon repetitive wrist motion; however, the examiner noted no additional limitation of range of motion following repetitive-use testing.  Regardless, the Veteran is already assigned the highest rating available for limitation of wrist motion; thus the provisions of DeLuca are not applicable.  For the same reason, to the extent that the examination reports do not specifically refer to passive and active testing, testing on weight-bearing and nonweight-bearing, or comparison to the unaffected joint, with regard to pain as specified at 38 C.F.R. § 4.59, such lack is not prejudicial to the Veteran in this case.  

Based on these examination findings, the appropriate disability rating for the Veteran's left wrist disability is a 10 percent rating, as dorsiflexion less than 15 degrees is present.  A higher rating for the left wrist disability is not available absent a showing of ankylosis. 

III.  Consideration of Separate Disability Ratings

The Board has considered whether separate ratings may be available for other manifestations of the Veteran's left wrist disability.  A separate rating is not available for neurological manifestations where the examination reports have specifically noted that no neurological impairment is present.  

The various VA examination reports have noted post-operative scars associated with the Veteran's service-connected left wrist disability.  Scars are rated under the criteria for rating skin disabilities found at 38 C.F.R. § 4.118.  The criteria were revised effective October 23, 2008.  

The rating schedule in effect when the Veteran filed his claim included Diagnostic Code 7803, titled "Scars, superficial, unstable," which provided for a 10 percent rating, and Diagnostic Code 7804, titled "Scars, superficial, painful on examination," which provided for a 10 percent rating.  38 C.F.R. § 4.118 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803, Note (1) (2008).  A superficial scar is one not associated with underlying soft tissue damage.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1) (2008). 

Under the revised criteria, scars that are not of the head, face, or neck, that are unstable or painful are to be assigned a 10 percent rating if there are one or two such scars; higher ratings are available where there are more than two such scars.  38 C.F.R. § 4.118, DC 7804 (2015).  Note (2) under that Diagnostic Code provides that scars that are both unstable and painful a 10 percent is to be added to the evaluation.  Note (3) provides that scars evaluated under Diagnostic Code 7805 may also receive a rating under Diagnostic Code 7804.  The definition of an unstable scar was unchanged from the earlier version. 

The unrevised Diagnostic Code 7805 previously directed the rater to rate "scars, other" on limitation of function of the part affected.  The revised Diagnostic Code 7805 directs the rater to evaluate any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code. 

Other diagnostic codes for rating scars are not for application because the Veteran's scars are not of the head, face, or neck and are superficial and have an area of less than 6 square inches.  See 38 C.F.R. § 4.118 (2008 & 2015).

During VA examinations, the Veteran was found to have four scars all apparently associated with the left wrist disability.  The scars measured 8 centimeters (cm) in length by 0.2cm in width, 6cm by 0.2cm, 7cm by 0.2cm and 3.5cm by 0.2cm, respectively.  The scars were not found to be inflamed, ulcerated, or tender; and had no keloid formation or underlying tissue loss.  There was no functional impairment associated with the scars.  

In all, the scars were not painful or unstable, deep or nonlinear, or of a sufficient size to reach a separate compensable rating.  Thus, a separate disability rating is not warranted for the Veteran's associated left wrist scars.

While the scars were not measured during the October 2013 VA examination, as directed in the July 2013 remand, such measurements were not required, as the prior examination reports indicated that the scar sizes remained stable during the appeal period, and the July 2013 examiner correctly noted that the scars were not greater than six square inches (39 square centimeters) and were not painful or unstable.  Thus, remand for further examination is not warranted.



IV.  Extraschedular Consideration and TDIU

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), as urged by the Veteran's representative in an August 2016 brief.  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence in this case does not show that the symptoms associated with the Veteran's left wrist disability present an exceptional disability picture.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology.  His symptoms throughout the appeal period of significantly limited and painful wrist motion are symptoms expressly contemplated by the schedular rating criteria.  While he reported impairment with his ability to lift items above a certain weight, he has not identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  Moreover, the criteria specifically contemplate a higher rating for ankylosis of the wrist joint, which has not been found to be present.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to the left wrist disability, service connection is also in place for right hip and right lower leg and calf disabilities.  However, the record does not reflect that this is an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of the Veteran's multiple service-connected conditions acting together with the one on appeal.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.

A claim for total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Veteran has not asserted that his left wrist disability has prevented him from employment.  Rather, the evidence, including specifically the October 2013 VA examination report, indicates that he maintains full-time employment as an engineer technician.  In short, there is no evidence of record to suggest that the Veteran's service-connected left wrist disability has rendered him unemployable.  Thus, consideration of a TDIU is not warranted.

For the foregoing reasons, the Board concludes that the preponderance of evidence is against assigning a higher or additional schedular rating for the Veteran's left wrist disability.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for status post left distal radius fracture with ORIF and scars is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


